          Case 1:19-cr-00696-PAE Document 116 Filed 04/01/20 Page 1 of 3




                                                                           Joseph A. DiRuzzo, III, Esq., CPA
                                                                                              954.615.1676
                                                                                        jd@diruzzolaw.com

April 1, 2020

Via ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

        Re:     United States v. Teman, case no. 1:19-cr-696

Dear Judge Engelmayer:

Pursuant to your “individual rules of practice in criminal cases,” this letter serves as the Defendant
Ari Teman’s request for leave to file a reply to the Government’s opposition (Doc. # 112) to Teman’s
motion for a judgment of acquittal and/or motion for a new trial (Doc. # 111).

Teman desires to file a reply to provide additional context for Teman’s arguments and to address
the Government’s arguments in opposition and factual contentions with which the defense does
not agree. Teman believes that a reply will focus the issues for the Court’s analysis. Additionally,
given the COVID-19 outbreak, Teman submits that a written filing (in lieu of oral argument) is more
that reasonable under these unique circumstances.

In particular, the reply will address the following (this list is not intended to be exhaustive):

1.      The indictment was constructively amended, and the Government did not prove what was
alleged in the indictment, viz. that Teman deposited “counterfeit checks.” The parties have a
profound disagreement as to what the grand jury indicted Teman on, and by necessary extension,
what the Government had to prove in its case in chief. See Stirone v. United States, 361 U.S. 212, 217
(1960) (criminal defendants have a substantial right to be tried only on charges presented in an
indictment returned by a grand jury). However, the Court made the following observation:

        Look, let me offer this thought: If what you’re suggesting is that there might have
        been a mischaracterization of what was put before the grand jury, in the event of a
        conviction in this case, I expect there will be post-trial motions. You’re at liberty to
        seek the Court’s -- to invite the Court to review the grand jury transcript to test that
        proposition.



401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
         Case 1:19-cr-00696-PAE Document 116 Filed 04/01/20 Page 2 of 3



Tr. 888-889.

Teman seeks a reply to take the Court up on its suggestion and formally request that it review the
grand jury transcript(s) to ascertain what exactly was proffered to the grand jury and what exactly the
grand jury indicted Teman on. This will allow for the development of a factual record, which will
in turn allow the Court to apply Stirone in the first instance.                                         Page | 2


Further, the Government’s opposition fails to address, in any meaningful way, Teman’s argument
that “unauthorized” is not a synonym for “counterfeit” (see Doc. # 111 at p. 6-7). Instead, the
Government, while recognizing that the checks were RCCs, then disavows any applicability of the
applicable federal regulatory regime governing RCCs (see, e.g., 12 C.F.R. § 229.2(fff)). Given that
RCCs are a creature of federal regulatory origin, Teman desires to flesh these issues out for the
Court.

Additionally, the Government fails to address the fact that the undisputed record evidence
established that there were contracts with GateGuard, and that the statement on the face of the
RCCs, i.e. “draw per contract” was not a misrepresentation, let alone a materially false or fraudulent
statement.1

2.     As to venue, the Court acknowledged that “it obviously presents a harder analytic question.”
Tr. 723. The Government fails to meaningfully address Teman’s argument that scheme to defraud
is complete when the proceeds have been received. See United States v. Vilar, 729 F.3d 62, 95 (2d Cir.
2013); Pereira v. United States, 347 U.S. 1, 7-9 (1954).

Teman would like to address that there were no “substantial contacts” with this District and, to the
extent that Teman needs to establish “additional hardship” under Second Circuit law, Teman
requests that he be provided the opportunity to do so.

As to the Government’s argument that because Teman withdrew $4,000 from a Bank of America
branch in Manhattan, venue is established in the Southern District of New York, Teman’s reply will
address two issues for the Court’s consideration: (a) fungibility of money, and (b) tracing. Given
that the Government failed to introduce record evidence tracing the funds to Teman, and given that
money is fungible, the mere fact that Teman withdrew cash in Manhattan cannot support venue in
this District. At a minimum, this issue deserves thoughtful discussion given that fungibility of money
and tracing present harder analytic questions than a typical case.

3.      As to the violation of the Rule of Sequestration, the Government argues that the rule
prohibits contact between witnesses, not between attorneys or a case agent and a witness. Teman
desires to address that this distinction runs counter to Perry v. Leeke, 488 U.S. 272, 281-82 (1989),


1
  In their response the Government acknowledges the contracts and admits the sole basis for
conviction rests on the notion that certain terms were “buried…deep on [GateGuard’s] website.”
(Doc. # 112 at p. 19).

401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
         Case 1:19-cr-00696-PAE Document 116 Filed 04/01/20 Page 3 of 3



where the Supreme Court stated that it is common for a witness to be told to refrain from discussing
his testimony with anyone until after the end of trial.

Further, the parties dispute who has the burden of establishing prejudice. Compare Doc. # 112 at p.
29 (citing to United States v. Engelmann, 985 F. Supp. 2d 1042, 1049 (S.D. Iowa 2013) with Doc. #
111 at p. 29 (citing to United States v. Jackson, 60 F.3d 128, 136 (2d Cir. 1995). Teman desires to Page | 3
address this issue and develop it given the split between the circuits.

                                              ***
Given the foregoing, Teman submits that providing him leave to file a reply brief is more than
appropriate under these unique circumstances.

Kind Regards,

                             Digitally signed by /s/ Joseph A. DiRuzzo, III
/s/ Joseph A. DiRuzzo, III   Date: 2020.04.01 19:34:00 -04'00'


Joseph A. DiRuzzo, III

JAD/

cc: AUSA K. Bhatia, via ECF; AUSA E. Imperatore, via ECF; J. Gelfand, via ECF




    The Court grants Teman leave to file a reply. The reply is due April 9, 2020.

       SO ORDERED.
                         
                   __________________________________
                         PAUL A. ENGELMAYER
                         United States District Judge

    April 2, 20202




401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
